PER CURIAM.
The district court’s judgment and its denial of the Fed.R.Civ.P. 60(b) motion are affirmed. Any constitutional claim against appellees is not cognizable. Cf. Miranda v. Clark County, Nevada, 319 F.3d 465, 468 (9th Cir.), cert. denied, — U.S. —, 124 S.Ct. 64, 157 L.Ed.2d 28 (2003) (assistant public defender not a state actor when performing traditional role of defense lawyer in criminal proceeding; constitutional claim against public defender not cognizable). The only potential claims here are for legal malpractice and/or breach of contract; but the federal court lacks subject matter jurisdiction over any such claims in this dispute. See 28 U.S.C. § 1332.

Affirmed.